Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 15-18, 20, 21, 23-26, 28-31is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling et al. (U.S. Pub No. 2018/0324738 A1) in view of Hui et al. (U.S. Pub No. 2013/0017855 A1) in further view of Wiberg et al. (U.S. Pub No. 2018/0049055 A1).


1. Stirling teaches a plurality of beams; determining, by the first node, a time of arrival of each beam of the plurality of beams [par 0065, The TDOA feedback may be received from receiving devices. The TDOA feedback includes TDOA measurements and may further include the signal strength information. The TDOA measurements are associated with the communications beams of a pair of transmitting devices. Each TDOA measurement is associated with a first communications beam from a first transmitting device and a second communications beam from a second transmitting device. The first communications beam and the second communications beam maybe the best communications beam from each of the two transmitting devices. In an alternative embodiment, the LS receives a plurality of TDOA measurements, some may be associated with the best communications beams of a pair of transmitting devices, and some may be associated with other communications beams of a pair of transmitting devices that are not the best communications beams]; identifying, by the first node from the plurality of beams, one or more beams of interest for determining a position measurement of the second node based on the times of arrival of the plurality of beams [par 0017, a first device adapted to perform position determination of a second device is provided. The programming including instructions to configure the first device to receive TDOA feedback from a third receiving device, the TDOA feedback includes at least one TDOA measurement, identifiers of communications beams associated with the at least one TDOA measurement, and determine a location of the second device in accordance with the TDOA feedback];
 	Stirling fail to show a method for reporting beams of interest for position measurements, comprising: receiving, at a first node from a second node, sending, by the first node to the second node, a report identifying each of the one or more beams of interest, and receiving at the first node from the second node, based on the report identifying each of the one or more beams of interest, at least one beam carrying positioning references signals for the second node in a same direction as a direction of the one or more beams of interest.
 	In an analogous art Hui show a method for reporting beams of interest for position measurements, comprising: receiving, at a first node from a second node [abstract, Each of the base stations in the group determines an associated optimal set of antenna beam direction parameters in a distributed manner based on local radio information exchanged between neighboring ones of the base stations. Each of the base stations transmits to one or more user equipments (UES) served by that base station using its associated optimal set of beam direction parameters], , a report identifying each of the one or more beams of interest, and receiving at the first node from the second node, based on the report identifying each of the one or more beams of interest [par 0070, A memory 30 stores for example local radio performance parameter information for base station 20 as well as for neighboring base stations. The memory may also store beam indices provided from neighboring base stations 34 and transmit power levels 36 indicated by neighboring base stations. An antenna beam selector 40 selects a combination of beamforming weights based on the local radio performance parameter information].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Stirling and Hui because base stations acquires and provides the local radio information over multiple iterations and selects the optimal set of beam direction parameters based on the iteratively acquired local radio information.
 	Stirling and Hui fail to show receiving at a first node from a second node, a plurality of beams; at least one beam carrying positioning references signals for the second node in a same direction as a direction of the one or more beams of interest.
 	In an analogous art Wiberg show receiving at a first node from a second node, a plurality of beams [par 0030,  a method of operation of a base station of a first RAN of a cellular communications system, the base station utilizing beamforming to transmit a plurality of beams, comprises identifying, based on a BRS-RP report received from a wireless device via a second base station of a second RAN of the cellular communications system, a time-frequency resource that corresponds to a best BRS-RP measurement value from among one or more BRS-RP measurement values reported by the wireless device in the BRS-RP report]; at least one beam carrying positioning references signals for the second node in a same direction as a direction of the one or more beams of interest [par 0011, 0012, This means that only one BRS subframe has to be observed by the UE to measure all BRS-RP values. However, it is typically advantageous to transmit, and measure, each beam on two orthogonal polarizations, e.g., +45° and −45°. If in FIG. 3 the BRS allocations denoted by k=0 and 2 correspond to +45° polarizations while k=1 and 3 correspond to −45° polarizations].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Stirling, Hui, and Wiberg because this provides a need for systems and methods for enabling the use of BRS and BRS-RP reporting for the selection of the “best” beam for a UE in a dual-connectivity.

3. Stirling, Hui, and Wiberg provides the method of claim 1, wherein each beam of the plurality of beams is associated with a beam index, and wherein the report identifies the one or more beams of interest using the beam index associated with each of the one or more beams of interest [Stirling, par 0093, 0099, In a second example 1120 shown in FIG. 11B, receiving device 1105 signals to E-SMLC, a receive beam index, an adjusted time of arrival, and signal strength for at least one receive communications beam (event 1125). Ina third example 1130 shown in FIG. 11C, receiving device 1105 signals to a TRP-A database 1135 maintaining the TRP-A, an AoA to receive communications beam index map (event 1135)].

4. Stirling, Hui, and Wiberg conveys the method of claim 1, wherein each of the one or more beams of interest have an earlier time of arrival at the first node than remaining beams of the plurality of beams [Stirling, par 0041, An existing method for position determination of a device being located makes use of observed time difference of arrival (OTDOA) as measured by the device being located. An OTDOA measurement is a measurement of the differences between the amounts of time (1.e., time differences) that it takes for a plurality of signals to travel from transmitting devices (such as access nodes in the downlink, and UEs in the uplink) to the device being located. In the remainder of the discussion presented herein, the term transmitting device (TD) will be used to refer to a device transmitting one of the signals used to make the OTDOA measurements and the term receiving device (RD) will be used to the device being located].

5. Stirling Hui, and Weber displays the method of claim 3, wherein the one or more beams of interest comprises one beam of the plurality of beams having an earliest time of arrival at the first node [Stirling, par 0092, 0093, A minimum time difference (a minimum TDOA measurement) between chosen communications beam pairs. A minimum communications beam index difference between chosen communications beam pairs. The setting of the minimum time difference and the minimum beam index difference may help to ensure that the communications beams selected by the receiving device are associated with different transmitting devices].


6. Stirling Hui, and Wiberg defines the method of claim 3, wherein each of the one or more beams of interest has a time of arrival before a threshold delay from an earliest time of arrival of a beam of the plurality of beams [Stirling, par 0085, The number of TDOA measurements may be limited to a maximum number to restrict the amount of feedback. The receiving device may be configured to provide the feedback of more than one TDOA measurements (e.g., up to L TDOA measurements) for the strongest
transmitting device pairs (that meet a threshold, for example) or for a specified number of transmitting device pairs (e.g., M). The amount of TDOA feedback provided by the receiving device is then expressible as L * MTD OA measurements with corresponding pairs of communications beams and signal strength measurements, where L is the number of TDOA measurements per transmitting device pair and M is the number of transmitting device pairs].

7. Stirling Hui, and Wiberg create the method of claim 1, wherein at least one of the plurality of beams other than the one or more beams of interest has a higher signal strength than a signal strength of the one or more beams of interest [Stirling, par 0104, In order to support a feedback based technique for improving angular resolution, the receiving device may need to be configured to provide feedback regarding the received signal strength of communications beams that are neighbors of (or are adjacent to) a strongest BF-PRS communications beam. The receiving device may provide received signal strength reports of the strongest BF-PRS communications beam and neighboring (or adjacent) communications beams of one or more transmitting devices].

8. Stirling Hui, and Wiberg creates the method of claim 1, wherein the plurality of beams arrive at the first node from different angles [Stirling par 0061, Position information 557 may include X and Y axis (or, alternatively, latitude and longitude) information for the TRPs and/or UEs, and angular information 559 comprising an angle for each of a plurality of communications beams of the TRP and/or the UE useable for transmitting BF-PRSs. In other words, angular information 559 may include angles of communications beams used for transmitting the BF-PRSs, while excluding angles of communications beams not used for transmitting the BF-PRSs].

15. Stirling Hui, and Wiberg provide the method of claim 1, wherein the first node is a user equipment and the second node is a base station or an antenna or an antenna array of the base station [Stirling par 0040, The eNBs serve user equipment (UE), such as a first VE (UE71) no and a second UE (UE2) 112. In a cellular communications mode, communications intended for a UE or originating from a UE passes through an eNB that is serving the UE. As an illustrative example, communications intended for UE? 110 or originating from UE1 110 pass through eNB 1105. eNBs are also commonly referred to as NodeBs, next generation (NG) NodeBs (gNBs), master eNBs (MeNBs), secondary eNBs (SeNBs), master gNBs (MgNBs), secondary gNBs (SgNBs), base stations, access points, remote radio heads, and so on]

16. Stirling Hui, and Wiberg create the method of claim 1, wherein the first node is a base station or an antenna or an antenna array of the base station and the second node is a user equipment [Stirling par 0040, The eNBs serve user equipment (UE), such as a first VE (UE71) no and a second UE (UE2) 112. In a cellular communications mode, communications intended for a UE or originating from a UE passes through an eNB that is serving the UE. As an illustrative example, communications intended for UE? 110 or originating from UE1 110 pass through eNB 1105. eNBs are also commonly referred to as NodeBs, next generation (NG) NodeBs (gNBs), master eNBs (MeNBs), secondary eNBs (SeNBs), master gNBs (MgNBs), secondary gNBs (SgNBs), base stations, access points, remote radio heads, and so on].

17. Stirling define a method for transmitting beams of interest for position estimation, comprising: [par 0065, determining the position of the device begin with receiving TDOA feedback (block 605). The TDOA feedback may be received from receiving devices.The TDOA feedback includes TDOA measurements and may further include the signal strength information. The TDOA measurements are associated with the communications beams of a pair of transmitting devices. Each TDOA measurement is associated with a first communications beam from a first transmitting device and a second communications beam from a second transmitting device. The first communications beam and the second communications beam maybe the best communications beam from each of the two transmitting devices. In an alternative embodiment, the LS receives a plurality of TDOA measurements, some may be associated with the best communications beams of a pair of transmitting devices, and some may be associated with other communications beams of a pair of transmitting devices that are not the best communications beams],
 	Stirling fail to show transmitting, to a first node by a second node, a plurality of beams; receiving, at the second node from the first node, and wherein the one or more beams of interest are a subset of the plurality of beams; and transmitting, to the first node by the second node, in response to receiving the report a report identifying one or more beams of interest for determining a position estimate of the first node
 	In an analogous art Hui show transmitting, to a first node by a second node, a plurality of beams; receiving, at the second node from the first node[abstract, Each of the base stations in the group determines an associated optimal set of antenna beam direction parameters in a distributed manner based on local radio information exchanged between neighboring ones of the base stations. Each of the base stations transmits to one or more user equipments (UEs) served by that base station using its associated optimal set of beam direction parameters], and wherein the one or more beams of interest are a subset of the plurality of beams; and transmitting, to the first node by the second node, in response to receiving the report a report identifying one or more beams of interest for determining a position estimate of the first node[par 0070, A memory 30 stores for example local radio performance parameter information for base station 20 as well as for neighboring base stations. The memory may also store beam indices provided from neighboring base stations 34 and transmit power levels 36 indicated by neighboring base stations. An antenna beam selector 40 selects a combination of beamforming weights based on the local radio performance parameter information|.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Stirling and Hui because base stations acquires and provides the local radio information over multiple iterations and selects the optimal set of beam direction parameters based on the iteratively acquired local radio information.
 	Stirling and Hui fail to show transmitting to a first node by a second node a plurality of beans; at least one beam carrying position reference signals for the second node in a same direction as a direction of the one or more beams of interest.
 	In an analogous art Wiberg show transmitting to a first node by a second node a plurality of beans[par 0030,  a method of operation of a base station of a first RAN of a cellular communications system, the base station utilizing beamforming to transmit a plurality of beams, comprises identifying, based on a BRS-RP report received from a wireless device via a second base station of a second RAN of the cellular communications system, a time-frequency resource that corresponds to a best BRS-RP measurement value from among one or more BRS-RP measurement values reported by the wireless device in the BRS-RP report]; at least one beam carrying position reference signals for the second node in a same direction as a direction of the one or more beams of interest[par 0011, 0012, This means that only one BRS subframe has to be observed by the UE to measure all BRS-RP values. However, it is typically advantageous to transmit, and measure, each beam on two orthogonal polarizations, e.g., +45° and −45°. If in FIG. 3 the BRS allocations denoted by k=0 and 2 correspond to +45° polarizations while k=1 and 3 correspond to −45° polarizations].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Stirling, Hui, and Wiberg because this provides a need for systems and methods for enabling the use of BRS and BRS-RP reporting for the selection of the “best” beam for a UE in a dual-connectivity.


18. Stirling, Hui, and Wiberg discloses the method of claim 17, wherein each beam of the plurality of beams is associated with a beam index, and wherein the report identifies the one or more beams of interest using the beam index associated with each of the one or more beams of interest [Stirling, par 0093, 0099, In a second example 1120 shown in FIG. 11B, receiving device 1105 signals to E-SMLC, a receive beam index, an adjusted time of arrival, and signal strength for at least one receive communications beam (event 1125). Ina third example 1130 shown in FIG. 11C, receiving device 1105 signals to a TRP-A database 1135 maintaining the TRP-A, an AoA to receive communications beam index map (event 1135)).

20. Stirling, Hui, and Wiberg defines the method of claim 17, wherein at least one of the plurality of beams other than the one or more beams of interest has a higher signal strength than a signal strength of the one or more beams of interest [par 0104, In order to support a feedback based technique for improving angular resolution, the receiving device may need to be configured to provide feedback regarding the received signal strength of communications beams that are neighbors of (or are adjacent to) a strongest BF-PRS communications beam. The receiving device may provide received signal strength reports of the strongest BF-PRS communications beam and neighboring (or adjacent) communications beams of one or more transmitting devices].

21. Stirling, Hui, and Wiberg provides the method of claim 17, wherein the second node transmits the plurality of beams at different angles [Stirling, par 0061, Position information 557 may include X and Y axis (or, alternatively, latitude and longitude)
information for the TRPs and/or UEs, and angular information 559 comprising an angle for each of a plurality of communications beams of the TRP and/or the UE useable for transmitting BF-PRSs. In other words, angular information 559 may include angles of communications beams used for transmitting the BF-PRSs, while excluding angles of communications beams not used for transmitting the BF-PRSs].

23. Stirling, Hui, and Wiberg creates the method of claim 17, Stirling and Hui fail to show wherein the second node transmits synchronization signals for communication with the second node on each of the plurality of beams.
 	In an analogous art Wiberg show wherein the second node transmits synchronization signals for communication with the second node on each of the plurality of beams [par 0009, 0010, For the UE to distinguish between different radio network nodes, a different set of 14 sequences is used for neighboring nodes. As an example, one could use the Secondary Synchronization Signal (SSS) sequences from Long-Term Evolution (LTE) Release 8. Note that other sequences than the SSS can be used for BRS, e.g., newly designed signals with features that make them easy to detect for the UE. Also note that the number of sequences transmitted in a BRS subframe may be less than 14]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Stirling, Hui, and Wiberg because this provides a need for systems and methods for enabling the use of BRS and BRS-RP reporting for the selection of the “best” beam for a UE in a dual-connectivity.


24. Stirling, Hui and Wiberg define the method of claim 23, wherein the at least one beam comprises the one or more beams of interest updated to carry positioning reference signals for the second node instead of the synchronization signals [Stirling, par 0018, The TDOA feedback further includes received signal strengths of BF-PRSs received on the communications beams associated with the at least one TDOA measurement. The programming includes instructions to configure the first device to determine if the communications beams associated with the at least one TDOA measurement converge in accordance with a TRP-A comprising angular information of communications beams of transmitting and receiving devices and position information of third devices. The programming includes instructions to configure the first device to update a TRP-A in accordance with at least one of updates to a BF- PRS configuration or the location of the second device].

25. Stirling, Hui and Wiberg provide the method of claim 23, wherein the at least one beam comprises at least one additional beam in addition to the one or more beams of interest, wherein the at least one additional beam carries positioning reference signals for the second node [Stirling, par 0065, The TDOA measurements are associated with the communications beams of a pair of transmitting devices. Each TDOA measurement is associated with a first communications beam from a first transmitting device and a second communications beam from a second transmitting device. The first communications beam and the second communications beam maybe the best communications beam from each of the two transmitting devices. In an alternative embodiment, the LS receives a plurality of TDOA measurements, some maybe associated with the best communications beams of a pair of transmitting devices, and some maybe associated with other communications beams of a pair of transmitting devices that are not the best communications beams. The signal strength information may indicate the received signal strength (such as the CQI, RSSI, RSRQ, RSRAP, and so on) of the BF-PRSs received by the receiving devices. It is noted that in situations where the LS receives TDOA measurements associated with multiple pairs of transmitting devices, as well as for multiple communications beams per transmitting device].


26. Stirling, Hui and Wiberg display the method of claim 23, wherein the at least one beam comprises at least one additional beam instead of the one or more beams of interest, wherein the at least one additional beam carries positioning reference signals for the second node [Stirling, par 0050, 0051, the transmitting devices (i.e., TRPs in the downlink and UEs in the uplink) transmit beamformed positioning reference signals (BF to allow the receiving devices (e.g., UEs in the downlink and TRPs in the uplink) to make TDOA measurements in accordance with the BF-PRSs. Each BF-PRS has a separate beam identifier so that the receiving device can identify the best beam directions from each. Depending upon the organization of the transmitting devices in the HF communications system, the transmitting devices may or may not be distinguishable].

27. Stirling, Hui and Wiberg creates the method of claim 17, wherein the first node is a user equipment and the second node is a base station or an antenna or an antenna array of the base station [Stirling, par 0040, The eNBs serve user equipment (UE), such as a first UE (UE1) no and a second UE (UE2) 112. In a cellular communications mode, communications intended for a UE or originating from a UE passes through an eNB that is serving the UE. As an illustrative example, communications intended for UE1 110 or originating from UE71 110 pass through eNB 1105. eNBs are also commonly referred to as NodeBs, next generation (NG) NodeBs (gNBs), master eNBs (MeNBs), secondary eNBs (SeNBs), master gNBs (MgNBs), secondary gNBs (SgNBs), base stations, access points, remote radio heads, and so on|



28. Stirling, Hui, and Wiberg teaches the method of claim 17, wherein the first node is a base station or an antenna or an antenna array of the base station and the second node is a user equipment [Stirling par 0040, The eNBs serve user equipment (UE), such as a first VE (UE1) no and a second UE (UE2) 112. In a cellular communications mode, communications intended for a UE or originating from a UE passes through an eNB that is serving the UE. As an illustrative example, communications intended for UE? 110 or originating from UE1 110 pass through eNB 1105. eNBs are also commonly referred to as NodeBs, next generation (NG) NodeBs (gNBs), master eNBs (MeNBs), secondary eNBs (SeNBs), master gNBs (MgNBs), secondary gNBs (SgNBs), base stations, access points, remote radio heads, and so on|.


29. Stirling defines an apparatus for reporting beams of interest for positioning measurements estimation, comprising: and at least one processor of the first node configured to: determine a time of arrival of each beam of the plurality of beams [par 0065, The TDOA feedback may be received from receiving devices. The TDOA feedback includes TDOA measurements and may further include the signal strength information. The TDOA measurements are associated with the communications beams of a pair of transmitting devices. Each TDOA measurement is associated with a first communications beam from a first transmitting device and a second communications
beam from a second transmitting device. The first communications beam and the second communications beam maybe the best communications beam from each of the two transmitting devices. In an alternative embodiment, the LS receives a plurality of TDOA measurements, some may be associated with the best communications beams of a pair of transmitting devices, and some may be associated with other communications beams of a pair of transmitting devices that are not the best communications beams]; identify, from the plurality of beams, one or more beams of interest for determining a positioning measurement of the second node based on the times of arrival of the plurality of beams[par 0017, a first device adapted to perform position determination of a second device is provided. The programming including instructions to configure the first device to receive TDOA feedback from a third receiving device, the TDOA feedback includes at least one TDOA measurement, identifiers of communications beams associated with the at least one TDOA measurement, and determine a location of the second device in accordance with the TDOA feedback];
 	Stirling fail to show a transceiver of a first node configured to receive, from a second node, a plurality of beams; cause the transceiver to send, to the second node, a report identifying each of the one or more beams of interest, and receiving at the first node from the second node, based on the report identifying each of the one or more beams of interest, at least one beam carrying positioning references signals for the second node in a same direction as a direction of the one or more beams of interest.
 	In an analogous art Hui show a transceiver of a first node configured to receive, from a second node, a plurality of beams[abstract, Each of the base stations in the group determines an associated optimal set of antenna beam direction parameters in a
distributed manner based on local radio information exchanged between neighboring ones of the base stations. Each of the base stations transmits to one or more user equipments (UEs) served by that base station using its associated optimal set of beam direction parameters]; cause the transceiver to send, to the second node, a report identifying each of the one or more beams of interest, and receiving at the first node from the second node, based on the report identifying each of the one or more beams of interest[par 0070, A memory 30 stores for example local radio performance parameter information for base station 20 as well as for neighboring base stations. The memory may also store beam indices provided from neighboring base stations 34 and transmit power levels 36 indicated by neighboring base stations. An antenna beam selector 40 selects a combination of beamforming weights based on the local radio performance parameter information].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Stirling and Hui because base stations acquires and provides the local radio information over multiple iterations and selects the optimal set of beam direction parameters based on the iteratively acquired local radio information.
 	Stirling and Hui fail show a transceiver of a first node configured to receive, from a second node, a plurality of beams, at least one beam carrying positioning references signals for the second node in a same direction as a direction of the one or more beams of interest.
 	In an analogous art Wiberg show a transceiver of a first node configured to receive, from a second node, a plurality of beams[par 0030,  a method of operation of a base station of a first RAN of a cellular communications system, the base station utilizing beamforming to transmit a plurality of beams, comprises identifying, based on a BRS-RP report received from a wireless device via a second base station of a second RAN of the cellular communications system, a time-frequency resource that corresponds to a best BRS-RP measurement value from among one or more BRS-RP measurement values reported by the wireless device in the BRS-RP report]; at least one beam carrying positioning references signals for the second node in a same direction as a direction of the one or more beams of interest [par 0011, 0012, This means that only one BRS subframe has to be observed by the UE to measure all BRS-RP values. However, it is typically advantageous to transmit, and measure, each beam on two orthogonal polarizations, e.g., +45° and −45°. If in FIG. 3 the BRS allocations denoted by k=0 and 2 correspond to +45° polarizations while k=1 and 3 correspond to −45° polarizations].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Stirling, Hui, and Wiberg because this provides a need for systems and methods for enabling the use of BRS and BRS-RP reporting for the selection of the “best” beam for a UE in a dual-connectivity.


30. Claim 30 is a claim to apparatus to carry out the method of claim 17. Therefore claim 30 is rejected by the same rationale set forth in claim 17.


31. Stirling, Hui, and Wiberg create the method of claim 1, Stirling and Hui fail to show further comprising: measuring the positioning reference signals carried on the at least one beam to obtain the positioning measurement of the second node.
 	In an analogous art Wiberg show further comprising: measuring the positioning reference signals carried on the at least one beam to obtain the positioning measurement of the second node [par 0012, This means that only one BRS subframe has to be observed by the UE to measure all BRS-RP values. However, it is typically advantageous to transmit, and measure, each beam on two orthogonal polarizations, e.g., +45° and −45°. If in FIG. 3 the BRS allocations denoted by k=0 and 2 correspond to +45° polarizations while k=1 and 3 correspond to −45° polarizations, then two consecutive subframes with BRS will yield an opportunity to measure all beams in both polarizations]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Stirling, Hui, and Wiberg because this provides a need for systems and methods for enabling the use of BRS and BRS-RP reporting for the selection of the “best” beam for a UE in a dual-connectivity.


4. 	 Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling et al. (U.S. 2018/0324738 A1) in view of Hui et al. (U.S. Pub No. 2013/0017855 A1) in view of Wiberg et al. (U.S. Pub No. 2018/0049055 A1) in further view of Kyosti et al. (U.S. Pub No. 2013/0059545 Al).

2. Stirling Hui, and Wiberg illustrate the method of claim 1, Stirling Hui, and Wiberg fail to show wherein receiving the plurality of beams comprises receiving signals for each of the plurality of beams at the first node and processing the signals to detect received signal clusters of one or more detected channel taps corresponding to each of the plurality of beams, and wherein the time of arrival is determined based on an earliest detected channel tap of each of the plurality of beams.
 	In an analogous art Kyosti show wherein receiving the plurality of beams comprises receiving signals for each of the plurality of beams at the first node and processing the signals to detect received signal clusters of one or more detected channel taps corresponding to each of the plurality of beams [par 0038, 0040, 0092, With the data on the angular distribution of the directions of reception (beams 124 to 134), the selector 152 may select a subgroup 108, 110, 114, 116 from the plurality of antenna elements 102 to 116 on the basis of the data. FIG. 3 shows clusters (black dots) reflecting a signal propagating between a transmitter and a receiver, the reflections defining the angles of arrival of the signal components to the receiver. The input parameters maybe typed into a file as shown in the following example. Channel model parameters may be: number of clusters (taps) in the channel model], and wherein the time of arrival is determined based on an earliest detected channel tap of
each of the plurality of beams [par 0091, 0092, The input parameters maybe typed into a file as shown in the following example. Channel model parameters maybe: number of clusters (taps) in the channel model (for example 6), cluster (tap) power (for example in AB [0 -2.7 -1.3 -4.3 -6.0 -8.4]), angle of arrival of clusters (for example in degrees].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Stirling, Hui, Weber and Kyosti because provides an accurate angular power distribution with a low number of antenna-element- specific channels and antenna elements.

5.  	Claims 9-14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling et al. (U.S. 2018/0324738 A1) Hui et al. (U.S. Pub No. 2013/0017855 A1) in view of Wiberg et al. (U.S. Pub No. 2018/0049055 A1) in further view of El Ayach et al. (U.S. Pub No. 2015/0382334 All).

9. Stirling, Hui, and Wiberg demonstrates the method of claim 1, Stirling Hui, and Wiberg fail to show wherein the first node receives the plurality of beams on an extremely high frequency (EHF) band.
 	In an analogous art El Ayach show wherein the first node receives the plurality of beams on an extremely high frequency (EHF) band [par 0058, Extremely high frequency (EHF) is part of the RF in the electromagnetic spectrum. EHF has a range of 30 GHz to 300 GHz and a wavelength between 1 millimeter and 10 millimeters]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Stirling, Hui, Wiberg and El Ayach because this provides a mmW system functioning at a higher carrier frequency and leveraging a larger bandwidth to at least accelerate discovery.

10. Stirling, Hui, and Wiberg provides the method of claim 9, Stirling, Hui, Wiberg, and RUNE fail to show wherein the EHF band comprises a millimeter wave (mmW) frequency band.
 	In an analogous art El Ayach show wherein the EHF band comprises a millimeter wave (mmW) frequency band [par 0058, Extremely high frequency (EHF) ts part of the FF in the electromagnetic spectrum. EHF has a range of 30 GHz to 300 GHz and a wavelength between 1 millimeter and 10 millimeters. Radio waves in the band may be referred to as a millimeter wave (mm W). Near mm W may extend down to a frequency of 3 GHz with a wavelength of 100 millimeters (the super high frequency (SHF) band extends between 3 GHz and 30 GHz, also referred to as centimeter wave). While the disclosure herein references mmWs, it should be understood that the disclosure also applies to near mmWs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Stirling, Hui, Wiberg, and El Ayach because this provides a mmW system functioning at a higher carrier frequency and leveraging a larger bandwidth to at least accelerate discovery.

11. Stirling, Hui, and Wiberg convey the method of claim 1, Stirling, Hui, and Wiberg fail to show wherein each of the plurality of beams carries synchronization signals for the second node.
 	In an analogous art El Ayach show wherein each of the plurality of beams carries synchronization signals for the second node [par 0074, In an aspect, the CP 904 may choose a sequence or pattern for transmitting the synchronization/discovery signals according to a number of beam forming directions. The CP 904 may then transmit the signals for an amount of time long enough for the UE 902 to sweep through a number of beam forming directions in an attempt to detect a synchronization/discovery signal].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Stirling, Hui, Wiberg, and El Ayach because this provides a mmW system functioning at a higher carrier frequency and leveraging a larger bandwidth to at least accelerate discovery.

12. Stirling, Hui, Wiberg, and El Ayach teach the method of claim 11, wherein receiving the at least one beam comprises receiving, at the first node from the second node, the one or more beams of interest, wherein the one or more beams of interest are updated, after the report is sent, to carry positioning reference signals for the second node instead of the synchronization signals [Stirling, par 0018, The TDOA feedback further includes received signal strengths of BF-PRSs received on the communications beams associated with the at least one TDOA measurement. The programming includes instructions to configure the first device to determine if the communications beams associated with the at least one TDOA measurement converge in accordance with a TRP-A comprising angular information of communications beams of transmitting and receiving devices and position information of third devices. The programming includes instructions to configure the first device to update a TRP-A in accordance with at least one of updates to a BF- PRS configuration or the location of the second device]

13. Stirling, Hui, Wiberg, and El Ayach display the method of claim 11, wherein the at least one beam comprises, at least one additional beam in addition to the one or more beams of interest, wherein the at least one additional beam carries positioning reference signals for the second node [Stirling, par 0065, The TDOA measurements are associated with the communications beams of a pair of transmitting devices. Each TDOA measurement is associated with a first communications beam from a first transmitting device and a second communications beam from a second transmitting device. The first communications beam and the second communications beam maybe the best communications beam from each of the two transmitting devices. In an alternative embodiment, the LS receives a plurality of TDOA measurements, some maybe associated with the best communications beams of a pair of transmitting devices, and some maybe associated with other communications beams of a pair of transmitting devices that are not the best communications beams. The signal strength information may indicate the received signal strength (such as the CQI/, RSSI, RSRQ, RSRAP, and so on) of the BF-PRSs received by the receiving devices. It is noted that in situations where the LS receives TDOA measurements associated with multiple pairs of transmitting devices, as well as for multiple communications beams per transmitting device]


14. Stirling, Hui, Wiberg, and El Ayach describe the method of claim 11, wherein the at least one beam comprises, at least one additional beam instead of the one or more beams of interest, wherein the at least one additional beam carries positioning
reference signals for the second node [Stirling, par 0050, 0051, the transmitting devices (i.e., Trypsin the downlink and UEs in the uplink) transmit beam formed positioning reference signals (BF-PRSs) to allow the receiving devices (e.g., UEs in the downlink and TRPs in the uplink) to make TDOA measurements in accordance with the BF-PRSs. Each BF-PRS has a separate beam identifier so that the receiving device can identify the best beam directions from each TRP or UE. Depending upon the organization of the transmitting devices in the HF communications system, the transmitting devices may or may not be distinguishable].

22. Stirling, Hui, and Wiberg discloses the method of claim 17, Stirling, Hui, and Wiberg fail to show wherein the second node transmits the plurality of beams on an extremely high frequency (EHF) band.
 	In an analogous art El Ayach show wherein the second node transmits the plurality of beams on an extremely high frequency (EHF) band [par 0058, Extremely high frequency (EHF) is part of the RF in the electromagnetic spectrum. EHF has a range of 30 GHz to 300 GHz and a wavelength between 1 millimeter and 10 millimeters]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Stirling, Hui, Wiberg, and El Ayach because this provides a mmW system functioning at a higher carrier frequency and leveraging a larger bandwidth to at least accelerate discovery.


Response to Arguments

Threr is no prior art rejection of dependent claim 27. As such, the Applicant presumes that this claim is allowable and requests prompt notice of the same.

Claim 27 is not allowable the claim has been rejected. The examiner hereby withdraws the prior art rejections set forth in the previous Office Action mailed on 06/07/2022.  The examiner feels that a stronger rejection exists and that, in the interest of speeding up prosecution, the stronger rejection should be applied.

The combination of Stirling, Hui, and Weber does not disclose or suggest at least both the features of “receiving, at a first node from a second node, a plurality of beams” and “receiving, at the first node from the second node, based on the report identifying each of the one or more beams of interest, at least one beam carrying positioning reference signals for the second node in a same direction as a direction of the one or more beams of interest,” as recited in independent claim 1.
None of the above references disclose or suggest both “receiving, at a first node from a second node, a plurality of beams” and “receiving, at the first node from the second node at least one beam carrying positioning reference signals for the second node in a same direction as a direction of the one or more beams of interest,” much less “based on the report identifying each of the one or more beams of interest,” as recited in independent claim 1.
For at least the foregoing reasons, the combination of Stirling, Hui, and Weber does not disclose or suggest at least both the features of “receiving, at a first node from a second node, a plurality of beams” and “receiving, at the first node from the second node, based on the report identifying each of the one or more beams of interest, at least one beam carrying positioning reference signals for the second node in a same direction as a direction of the one or more beams of interest,” as recited in independent claim 1.

The applicant arguments are moot in view of the newly rejected claims Wiberg disclose receiving, at a first node from a second node, a plurality of beams” and “receiving, at the first node from the second node, and receiving, at the first node from the second node at least one beam carrying positioning reference signals for the second node in a same direction as a direction of the one or more beams of interest.



Nothing in the above paragraph appears to be a “report identifying each of the one or more beams of interest.” However, there is no disclosure or suggestion that the information to determine the CCM is or includes a “report identifying each of the one or more beams of interest.

The applicant argument is moot in view of newly rejected claims Wiberg discloses report identifying each of the one or more beams of interest. Wilberg shows a beam Reference Symbols (BRSs) and BRS Received Power (BRS-RP) reporting for the selection of a beam for transmission to a wireless device from a first Radio Access Network (RAN) operating according to a first Radio-Access Technology (RAT) in a dual connectivity.

As noted above, Weber does not disclose or suggest positioning reference signals, and therefore, cannot disclose or suggest “measuring the positioning reference signals carried on the at least one beam to obtain the positioning measurement of the second node.” In addition, the measurements described in Weber are not positioning measurements, but rather, channel quality measurements (e.g., Weber, paragraph [0005], “CQI=Channel Quality Identifier”). There is simply no disclosure or suggestion in Weber of positioning reference signals or measuring positioning reference signals.

The applicant arguments are moot in view of the newly rejected claims Wiberg disclose receiving, at a first node from a second node, a plurality of beams” and “receiving, at the first node from the second node, and receiving, at the first node from the second node at least one beam carrying positioning reference signals for the second node in a same direction as a direction of the one or more beams of interest.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468